Citation Nr: 1033694	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-34 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to 
January 1971.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied entitlement to service connection 
for a right shoulder disability.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in January 2009; a transcript of that hearing 
is of record.

In July 2009, the Board remanded this matter to the RO to afford 
due process and for other development.  Following its completion 
of the Board's requested actions, the RO continued the denial of 
the Veteran's claims (as reflected in a July 2010 supplemental 
statement of the case (SSOC)) and returned this matter to the 
Board for further appellate consideration.

The Veteran, in a July 2009 statement, and through the 
submission of VA treatment records, has submitted a claim 
for an increased disability rating for bilateral hearing 
loss.  As such, this matter is REFERRED to the RO for any 
appropriate development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A right shoulder disability is shown to have at least as 
likely as not been aggravated by active service.




CONCLUSION OF LAW

A right shoulder disability was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to this 
claim.  Because of the decision in this case, any deficiency in 
the initial notice to the Veteran of the duty to notify and duty 
to assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  Only 
such conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2009).

To rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See VAOPGCPREC 
3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) as then in 
effect was inconsistent with 38 U.S.C. § 1111 to the extent that 
it stated that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service).  The claimant is not required 
to show that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard attaches.  
See Cotant v. Principi, 17 Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show clear 
and unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness for wartime service under section 1111."  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit 
noted that the government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  Id.

A preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded, 
however, where the disability underwent no increase in severity 
during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that although he had a right shoulder 
disability upon joining the military, his condition subsequently 
worsened as a result of military service. 

The Veteran's DD-214 reflects that during service, his military 
occupational specialty was marine mechanic.  

The Veteran's February 1968 enlistment examination report noted a 
10-inch surgical scar of the right shoulder, and described the 
right shoulder as stable with full range of motion.  The report 
also called attention to a private physician letter.  In the 
private physician letter dated in February 1968, the orthopedist 
affirmed the Veteran's history as follows: the Veteran was 
hospitalized on September 14, 1967 because of an acute 
acromioclavicular (AC) separation of the right shoulder.  He 
underwent an open reduction with internal fixation of the right 
AC joint and a repair of the coracoclavicular ligaments.  In 
October 1967, the Veteran was readmitted to the hospital for 
removal of the wire fixation of the AC joint.  In a January 1968 
follow-up, the physician reported that the Veteran was working 
full time in a garage, and had no pain with work, although he did 
have some aching in stormy weather and some discomfort in the 
extremes of abduction elevation of the right shoulder.  At the 
time, he exhibited full range of motion of the shoulder without 
any crepitation, swelling, or tenderness over the AC joint.  The 
physician referred to an x-ray report from that time which showed 
some calcification present in the area of the coracoclavicular 
ligaments and some early degenerative changes of the AC joint of 
the right shoulder.  The physician also reported that the Veteran 
was to follow up in June 1968. 

The Veteran's service treatment records are silent for any 
treatment of a right shoulder disability while in service.  In 
the Veteran's January 1971 separation examination report, the 
physician marked the upper extremities as normal.  

In a March 2005 VA orthopedic consultation note, the Veteran 
complained of chronic shoulder pain since he underwent open 
reduction and internal fixation at 18 years old.  

In his January 2009 Board hearing, the Veteran testified that 
while in active service he was a machinist mate and that his job 
required daily heavy lifting.  Although he did not receive 
treatment in service, he self-medicated with aspirin, and about 
six months after release from service he sought treatment.  He 
asserted that he had excruciating pain and no motion prior to 
service, and that while in service his pain increased.  After 
service, the Veteran was a self-employed painter and worked as a 
truck driver for a furniture company.  

During a December 2009 VA examination, the Veteran complained of 
progressively worsening right shoulder disability.   He reported 
treatment with medication and activity limitation.  Upon 
examination, the physician diagnosed right shoulder arthritis.  
The physician further noted that the injury and surgical 
treatment started the cascade that has resulted in severe 
degenerative arthritis of the glenohumeral and acromioclavicular 
joints.  He indicated that the activity performed in service 
contributed to the degeneration and that although the service 
treatment records are reported without need for medical 
evaluation, treatment, or restriction, the Veteran reports 
significant problems during service. 

Social Security Administration disability records indicate the 
Veteran is considered disabled due to an October 2006 workplace 
injury.  The primary diagnosis is neuropathy of the right heel, 
with secondary diagnosis of back disorders. 

In view of the totality of the evidence, including the Veteran's 
documented right shoulder disability, his current complaints of 
persistent right shoulder pain since service, and the opinion of 
the December 2009 VA physician as to the aggravation of a pre-
existing right shoulder disability during service, the Board 
finds that the Veteran's right shoulder disability was as likely 
as not aggravated by his active service.  Consequently, the Board 
finds that, resolving reasonable doubt in the Veteran's favor, 
service connection a right shoulder disability due to aggravation 
is granted.


ORDER

Entitlement to service connection for a right shoulder disability 
is allowed.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


